Citation Nr: 1123685	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for an ulcer.  

6.  Entitlement to service connection for acid reflux.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a heart attack.

9.  Entitlement to nonservice-connected pension.  

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to February 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims for
service connection for alcoholism, high cholesterol, erectile dysfunction,prostate cancer, ulcer, acid reflux, hypertension, and a heart attack, and denied a claim for nonservice-connected pension.  


FINDINGS OF FACT

1.  The Veteran's period of active duty extended from December 1959 to February 1962; he did not serve in the Republic of Vietnam.

2.  The Veteran filed his claim for service connection for alcoholism in November 2007, after the passage of congressional legislation prohibiting any grant of direct service connection for alcohol and drug abuse (based on claims filed on or after October 31, 1990).

3.  The Veteran does not have high cholesterol, erectile dysfunction,prostate cancer, ulcer, acid reflux, hypertension, or a heart attack, that was caused or aggravated by his service.  




CONCLUSIONS OF LAW

1.  Alcoholism was not, as a matter of law, incurred in or aggravated by service, and any alcoholism is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.310(a) (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  High cholesterol, erectile dysfunction,prostate cancer, ulcer, acid reflux, hypertension, and a heart attack, were not caused or aggravated by the Veteran's service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for basic eligibility for VA pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for alcoholism, high cholesterol, erectile dysfunction, prostate cancer, ulcer, acid reflux, hypertension, and a heart attack.  

As an initial matter, the Veteran's service treatment records are not of record.  A memorandum, dated in August 2008, shows that the RO determined the Veteran's service treatment reports were unavailable, and that any additional attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(e) (2010).  




A.  Alcoholism

The Veteran seeks service connection for alcoholism.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the claim must be denied as a matter of law.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, [as in this case] payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

However, the United States Court of Appeals for the Federal Circuit (Court) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that veterans could only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Court further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  Here, the Veteran does not have any service-connected disabilities.  

The above-referenced legislation expressly prohibits the grant of direct service connection for alcohol or drug abuse based on claims filed on or after October 31, 1990.  As the Veteran filed his claim for service connection for alcohol and drug abuse in 2007, service connection on a direct basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 429 (1991).

B.  High Cholesterol, Erectile Dysfunction, Prostate Cancer, Ulcer, 
Acid Reflux, Hypertension, and Heart Attack

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). Service connection may also be granted for hypertension, peptic ulcers (gastric or duodenal), and malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The post-service medical evidence consists of VA reports, dated between 1999 and 2009.  This evidence shows that the Veteran was noted to have high cholesterol, erectile dysfunction, prostate cancer, ulcer, acid reflux, hypertension, and a heart attack.  

The Board finds that the claims must be denied.  The earliest medical evidence of any of the claimed conditions is dated no earlier than 1999.  This is a period of no less than 36 years following separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  Furthermore, there is no competent evidence showing that the Veteran has any of the claimed conditions that were caused or aggravated by his service, nor is there any competent evidence to show that the Veteran had a peptic ulcer, prostate cancer, or hypertension, that was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  See 38 C.F.R. § 3.303.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issues on appeal are based on the contentions that high cholesterol, erectile dysfunction, prostate cancer, ulcer, acid reflux, hypertension, and a heart attack, were caused or aggravated by service that ended in 1962.   In his claim (VA Form 21-526), the Veteran indicated that he was treated for alcoholism, an ulcer, and erectile dysfunction, during service.  This lay evidence is competent evidence to show that the Veteran experienced symptoms of those disorders.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In his claim, he further indicated that he was treated for high cholesterol beginning in 1970, for acid reflux beginning in 1980, for high blood pressure beginning in 1990, for prostate cancer beginning in 2000, and for a heart attack in 2006.  He stated that he began drinking heavily between 1960 and 1980, that he "overstrained" himself running with a rifle and backpack, and that he ate fatty foods.  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently probative to warrant a grant of any of the claims.  The Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of any of the claimed conditions, or to state whether such conditions were caused or aggravated by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment records do not show any relevant treatment.  The post-service medical records do not show any relevant treatment prior to 1999, and there is no competent evidence of a nexus between any of the claimed conditions and the Veteran's service.  Given the foregoing, the Board finds that the post-service medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  


II.  Entitlement to Nonservice-connected Pension









III.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board first notes that the Veteran's service treatment reports are not available.  Under such circumstances, there is a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  However, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC. See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The RO has determined that the Veteran's service treatment reports cannot be found.  In August 2008, the RO contacted the Veteran and informed him of this fact, and requested that he provide any service treatment reports, however, the Veteran stated that he did not have any.  See 38 C.F.R. § 3.159(e) (2010); Dixon.  That same month, the RO issued a memorandum which contains findings to the effect that the Veteran's service treatment reports are not available, and that any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2010).    

The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, there are no obtainable service medical records.  The claimed conditions are first shown no less than 36 years after service.  In addition, there is no competent evidence to show that the Veteran has any of the claimed conditionos that are related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the post-service medical record provides evidence against this claims.

In summary, it appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's non-VA medical records.  Therefore, the Board finds that VA has satisfied its duty to assist under Cuevas v. Principi, 3 Vet. App. 543, 548 (1992), and that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


